Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/18/2020. Claims 1-23 are pending in the case. 

Applicant Response
In Applicant’s response dated 12/18/2020, Applicant amended Claims 1,8, and 9, added new claims 17-23 and argued against all objections and rejections previously set forth in the Office Action dated 09/18/2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Torikai (Pub. No.: US 20140112326 Al, Pub. Date: October 17, 2013), in view of Watanabe et al. (US 20060200564 A1 , September 7, 2006) 

Regarding independent Claim 1,
	Torikai teaches an information processing apparatus (see Torikai: Fig.2, an information terminal 200), comprising: a processor; and a memory storing a program which, when executed by the processor (see Torikai: Fig.2, [0044]-[0048], explaining computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., computer-readable storage medium) to perform the functions”), causes the information processing apparatus to: 
control a display device to display a screen of a first application which is in an active state (see Torikai: Fig.5Ba, [0066], “First, in step S551, in response to a predetermined operation performed by the user of the mobile phone 200, the control unit 201 displays, on the display unit 206, a screen for selecting a wireless network for participation (the screen for selecting a wireless network is the first application)
issue, in accordance with the first application, an instruction to activate a second application which is a different type of application from the first application and is in an inactive state (see Torikai: Fig.5Ae, [0066], ”After having transitioned to the screen (a first application) the control unit 201 scans ( an instruction issued to activate a second application which is the wireless LAN setup screen) a surrounding wireless network, and displays a list 510 of ESSIDs (a second application) detected as a result. FIG. 5Ae illustrates an example of the screen.” i.e. the inactive List of ESSIDs ( second application ) and the screen for wireless network are different type of applications)
perform, in response to the instruction to activate the second application, a process of deactivating the first application and a process of activating the second application (see Torikai: Fig.5Ba, [0067], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected (an instruction to activate the second application) by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network. This completes participation in the network.”)
control the display device to hide the screen of the first application in response to the instruction to activate the second application (see Torikai: Fig.5Bb, [0069], “After the camera communication application has been activated by the user's operation, in step S571, a standby screen similar to that illustrated in FIG. 5Af is displayed on the display unit 206 (a second application). In a dialog 511, SSID of a network of current participation is displayed. In an example illustrated in FIG. 5Af, "CAMERA-123" is selected on the screen illustrated in FIG. 5Ae. After the activation of the camera communication application, service notification i.e. the first application (Wireless network screen ) is hidden when the second application (camera communication application when selecting and activating the second application )
perform, when the instruction to activate and display the first application is accepted on the displayed region (see Torikai: Fig.8A, [0150], pressing displayed the return button 223 the is displayed in the region), a process of displaying the screen of the first application again and a process of hiding the screen of the second application ( see Torikai: Fig.8A, [0151], “The mobile phone 200 according to the present exemplary embodiment can call up, by using the "return" button 223, an application displayed in the foreground immediately before a current operation. In this case, a screen of an application present in the background is caused to transition to the foreground, and a screen of a currently displayed application is caused to transition to the background (hiding screen).”)
	As shown above, Torikai teaches or suggests a guidance on how mobile phone 200 establish a communication with digital camera 100. Torikai further teaches the display transition of the first application and second application the foreground and background based on user interaction with the display screen and device communication status.  
	Torikai does not explicitly teach or suggest the information displaying apparatus that measure time from displaying the screen of the second application and control the display device to start displaying a region for accepting an instruction to activate and display the first application when the measurement time reaches a predetermined period of time;
	However, Watanabe
measure time from displaying the screen of the second application (see Watanabe: Fig.8, [0068], “upon detection of an operation of a button used to establish a communication channel via the user interface of the digital camera 301 (step S801), a timer is set (step S802), and a communication channel establishment request is transmitted (step S803) until the timer reaches a time-out (No in step S805).” i.e. a timer is set to measure a predetermined lapse of time after displaying the communication chalet request)
control the display device to start displaying a region for accepting an instruction to activate and display the first application when the measurement time reaches a predetermined period of time (see Watanabe: Fig.8, [0068], “if the timer has reached a time-out, if no communication channel establishment response is received (step S806) or a plurality of responses are received (step S807), error display is made (step S809)”), i.e. if communication is not established with the desired devise at the measured time,  an error in communication has occurred and the error message is displayed in the first application that attempts to create the communication.) )
	Because Torikai and Watanabe ae in the same/similar field of endeavor of guiding/assisting user create a Wireless communication between devices, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Torikai to include the method that a timer that measure time from displaying the screen of the second application and start displaying a region for accepting an instruction to activate and display the first application when the measurement time reaches a predetermined period of time as taught by Watanabe. After modification of Torikai, the second application (camera communication application) that is activated after the Watanabe. One would have been motivated to make such a combination in order to provide efficient and user friendly wireless communication guidance that saves users time while performing Wireless communication between devised by incorporating a timer to transitioning between different setting screens. 

With regard to Claim 2,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus wherein accept the instruction to activate the second application in response to an operation by a user in accordance with the active first application (see Torikai: Fig.5Ae, [0067], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510 (accept the instruction to activate the second application). After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network.”)

With regard to Claim 3,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus wherein the process performed in response to the instruction to activate the second application includes a process of displaying the screen of the second application in a foreground (see Torikai: Fig.5Ae, [0148], “The mobile phone 200 according to the present exemplary embodiment manages applications based on a 

With regard to Claim 4,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus wherein the region is controlled so as to be displayed on the display in accordance with the first application (see Watanabe: Fig.8, [0068], “if the timer has reached a time-out, if no communication channel establishment response is received (step S806) or a plurality of responses are received (step S807), error display is made (step S809)”), i.e. the error display is the region of the first application.) ). See also Torikai in [0147]-[0148], describing a reign for displaying control buttons in mobile phone 200 that controls the first and second applications .

With regard to Claim 5,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus wherein the process performed in response to the instruction to activate the first application includes a process of displaying, in the foreground, the screen of the first application which differs from the screen of the first application having been displayed when the instruction to activate the second application had been issued (see Torikai: Fig.5Ae, [0148], “The mobile phone 200 according to the present exemplary embodiment manages applications based on a concept of a foreground and a background. An application present in the foreground indicates an application displayed on the display unit 206. When the application is present in the foreground, the mobile phone 200 can receive an operation from the user via the operation unit 205 of the mobile phone 200. An application present in the background indicates an application not displayed on the display unit 206 but activated. When the application is present in the background, operations receivable via the operation unit 205 of the mobile phone 200 are limited. For example, only an end of the application is received.”)

With regard to Claim 6,
	Torikai and Watanabe teaches all the limitations of Claim 5. Torikai and Watanabe further teaches the information processing apparatus wherein implement connection with an external device wherein the screen of the first application is a screen in accordance with a model of the external device which is connected to the information processing apparatus (see Torikai: for e.g. Fig. 3A, [0053], illustrates a configuration in digital camera 100 and the mobile phone 200 participate in a wireless network formed by an external AP 300).

With regard to Claim 7,
Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus wherein establish communication with an external device in accordance with the active second application which is in the active state (see Torikai: for e.g. Fig. 5Ae, [0069], illustrates SSID of a network of current participation is displayed. In an example illustrated in FIG. 5Af, "CAMERA-123" is selected on the screen illustrated in FIG. 5Ae.) , and if communication is established with the external device, control the display device to display the region for accepting the instruction to activate the first application (see Torikai: Fig. 5Ae, [0067]-[0068], “the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network”)
	
With regard to independent Claim 8 and Claim 9
	Claim 8 is directed to a method claim and Claim 9 is directed to non-transitory computer-readable storage medium claim and both claims have similar/same claim scope and limitation as Claim 1 and are rejected under the same rationale.

Regarding Claim 10,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus wherein each of the instruction to activate the second application and the instruction to activate a display the first application is an instruction input by a user to perform a screen transition operation between the first application and the second application (see Torikai: Fig.8A, [0151], “The mobile phone 200 according to the present exemplary embodiment can call up, by using the "return" button 223, an application displayed in the foreground immediately before a current operation. In this case, a screen of an application present in the background is caused to transition to the foreground, and a screen of a currently displayed application is caused to transition to the background.
	
Regarding Claim 11,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus the first application is a communication application of the information processing apparatus and the second application is an application for performing settings related to wireless communication of the information processing apparatus (see Torikai: 5Ae, illustrating example of first application and the information processing apparatus (smartphone 200) and second application showing the wireless connection setting to connect to external device 100 ( camera apparatus)  

Regarding Claim 12,
	Torikai and Watanabe teaches all the limitations of Claim 11. Torikai and Watanabe further teaches the information processing apparatus the communication application is a tutorial application that guides a user through procedures for connecting the information processing apparatus to a wireless network (see Torikai Fig. 5Aa-5Af, [0059] and Fig.7A-7F, [0092]  “illustrating the steps that guides a user to connect the digital camera to mobile communication device.)
	The examiner notes that “tutorial application that guides a user” is merely an intended use of the any communication system between multiple apparatus and therefore is not given patentable weight and considered to limit the claim. 

Regarding Claim 13,
	Torikai and Watanabe teaches all the limitations of Claim 13. Torikai and Watanabe further teaches the information processing apparatus after the settings related to wireless communication of the information processing apparatus have been performed and enabled, the process of deactivating the second application does not change the settings related to wireless communication of the information processing apparatus (see Torikai: Fig.5Af, [0074], the mobile phone 200 changes displaying of an icon indicating a type or a status of communication according to a content of the notification as in the case of an icon 512 illustrated in FIG. 5Af. The icon 512 illustrated in FIG. 5Af is an example when a network of current participation is a network generated by operating the digital camera 100 as a simple AP.”)

Regarding Claim 14,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus the second application is an application for performing settings related to wireless communication of the information processing apparatus, comprising a wireless LAN setup, an NFC setup, and a Bluetooth setup of operating system (OS) (see Torikai: Fig. 5Ae-5Af, [0066], “processes are performed by the 

Regarding Claim 15,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus to display a notification screen, the region being included in the notification screen, and the notification screen being displayed in a display region of the information processing apparatus where the second application is not displayed (see for e.g. Torikai: Fig.8D, [0154], after application switching, at timing of exiting from the network formed by the simple AP, a message 231 (a notification screen) indicating cutting-off of the connection with the digital camera is displayed. Further, when automatically participating in a new network after exiting from the network, this message is also notified”). See also an example of a notification screen displayed in Fig.5Af, [0069], “dialog 511, SSID of a network of current participation is displayed”)

Regarding Claim 16,
	Torikai and Watanabe teaches all the limitations of Claim 1. Torikai and Watanabe further teaches the information processing apparatus to display a notification screen, the region being included in the notification screen, and the notification screen being displayed superimposed on the display of the second application (see for e.g. Torikai: Fig.5e, [0066], the control unit 201 scans a surrounding wireless network, and displays a list 510 (notification screen) of ESSIDs detected as a result.) See also for e.g. Torikai: Fig.8D, [0154], after application switching, at timing of exiting from the network formed by the simple AP, a message 231 [a notification screen] indicating cutting-off of the connection with the digital camera is displayed. Further, when automatically participating in a new network after exiting from the network, this message is also notified” I. the message is superimposed in the screen).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-23 are rejected under 35 U.S.C. 102(a)(1)(2) as being by Torikai (Pub. No.: US 20140112326 Al, Pub. Date: October 17, 2013)
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Regarding independent Claim 17,
	Torikai teaches an information processing apparatus (see Torikai: Fig.2, an information terminal 200), comprising: a processor; and a memory storing a program which, when executed by the processor (see Torikai: Fig.2, [0044]-[0048], explaining computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., computer-readable storage medium) to perform the functions”), causes the information processing apparatus to: 
receive, in accordance with a first application which is in an active state (see Torikai: Fig.5Ba, [0066], “First, in step S551, in response to a predetermined operation performed by the user of the mobile phone 200, the control unit 201 displays, on the display unit 206, a screen for selecting a wireless network for participation (a first application)), an instruction to activate a second application which is a different type of application from the first application and is in an inactive state (see Torikai: Fig.5Ae, [0066], ”After having transitioned to the screen (a first application) the control unit 201 scans ( an instruction to activate a second application which is the wireless LAN setup screen) a surrounding wireless network, and displays a list 510 of ESSIDs (a second application) detected as a result. FIG. 5Ae illustrates an example of the screen.” i.e. the inactive List of ESSIDs (second application ) and the screen for wireless network are different type of applications)
perform, in response to the instruction to activate the second application, a process of deactivating the first application and a process of activating the second application (see Torikai: Fig.5Ba, [0067], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected (an instruction to activate the second application) by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network. This completes participation in the network.”) ( see also [0150]-[0152], illustrating the process of activating and deactivating applications); and 
control a display device to display a first screen for showing a message notified by the first application (see Torikai: Fig.5Bb, [0069], “After the camera communication application has been activated by the user's operation, in step S571, a standby screen similar to that illustrated in FIG. 5Af is displayed on the display unit 206. In a dialog 511 (notification), SSID of a network of current participation is displayed. In an example illustrated in FIG. 5Af, "CAMERA-123" is selected on the screen illustrated in FIG. 5Ae. After the activation of the camera communication application, service notification of the own device is performed via the wireless network so that the digital camera 100 can detect the mobile phone 200.”). and receiving an instruction to activate the first application when the second application is in an active state (see Torikai: [0149], “The mobile phone 200 according to the present exemplary embodiment can cause, even during execution of a predetermined application in the foreground, the screen of the currently executed application to transition to the background by pressing the "home" button 221. In this case, a screen referred to as a home screen is displayed in the foreground.”)

Regarding Claim 18,
	Torikai teaches all the limitations of Claim 17. Torikai further teaches the information processing apparatus to control the display device to display a second screen of the second application when the second application is in an active state (see Torikai: Fig.5Bb, [0069], “After the camera communication application has been activated by the user's operation, in step S571, a standby screen similar to that illustrated in FIG. 5Af is displayed on the display unit 206. In a dialog 511, SSID of a network of current participation is displayed. In an example illustrated in FIG. 5Af, "CAMERA-123" is selected on the screen illustrated in FIG. 5Ae. After the activation of the camera communication application, service notification of the own device is performed via the wireless network so that the digital camera 100 can detect the mobile phone 200.”), wherein a timing of starting displaying the first screen is different from that of the second screen (see for e.g. Torikai: [0163], describing displaying the background application ( first application) after a predetermined time elapsed “after it has transitioned to the background, the camera communication application stands by for a certain period of time. This is in view of a possibility that the user may connect to the other application by an erroneous operation, and for the purpose of maintaining the connection with the digital camera if the camera communication application is quickly returned to the foreground. The certain period of time is desirably set long enough, such as ten seconds, to determine that application switching is not an erroneous operation.”)

Regarding Claim 19,
	Torikai teaches all the limitations of Claim 17. Torikai further teaches the information processing apparatus to control the display device to display a second screen of the second application when the second application is in an active state (see Torikai: Fig.5Bb, [0069], “In a dialog 511, SSID of a network of current participation is displayed. In an example illustrated in wherein the first screen is displayed after starting displaying the second screen (see Torikai: Fig.5Bb, [0092], “ After the communication with the digital camera 100 has been established, the control unit 201 of the mobile phone 200 changes a screen displayed on the display unit 206 from the screen illustrated in FIG. 5Af to the menu screen of the camera communication application illustrated in FIG. 7A.”)

Regarding Claim 20,
	Torikai teaches all the limitations of Claim 17. Torikai further teaches the information processing apparatus to control the display device to display a second screen of the second application when  second application is in an active state (see Torikai: Fig.5Bb, [0069], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network. This completes participation in the network.”), wherein the first screen is displayed when the second screen is displayed (see Torikai: Fig.5Bb, [0067], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network. This completes participation in the network.” i.e. the first application is displayed in the background of the notification 511). See also Torikai: [0148], describing “The mobile phone  i.e. the first screen is displayed in the foreground and the second screen is displayed in the background) 

Regarding Claim 21,
	Torikai teaches all the limitations of Claim 17. Torikai further teaches the information processing apparatus to control the display device to display a second screen of the second application when the second application is in an active state (see Torikai: Fig.5Bb, [0069], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network. This completes participation in the network.”), wherein the first screen is displayed over the second screen (see Torikai: [0148], describing “The mobile phone 200 according to the present exemplary embodiment manages applications based on a concept of a foreground and a background. An application present in the foreground indicates an application displayed on the display unit 206. When the application is present in the foreground, the mobile phone 200 can receive an operation from the user via the operation unit 205 of the mobile phone 200”, i.e. the first screen is displayed in the foreground over the second screen)

With regard to independent Claim 22 and Claim 23,
	Claim 22 is directed to a method claim and Claim 23 is directed to non-transitory computer-readable storage medium claim and both claims have similar/same claim scope and limitation as Claim 17 and are rejected under the same rationale.

Response to arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in Applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. 
https://www.youtube.com/watch?v=jVRnKhZYFPE&t=111s
https://www.youtube.com/watch?v=OePbqtxqjks
https://www.youtube.com/watch?v=jVRnKhZYFPE&t=379s
https://www.youtube.com/watch?v=ZcDCP9vLLn8 , Start from min. 2:16
US 20160345367 A1, Information Processing Device, Information Processing Method, And Program, Inventor: Nakayama; Tetsunori
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177